Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending.
Claims 1-10 are rejected.
Claims 1 and 6 are amended.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
	In the instant case, claims 1-5 are directed toward a method (i.e. a process) and claims 6-10 are directed toward a system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 6 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a mental process but for the recitation of generic computer components. 
Claim 1 recites limitations of storing definitions of a set of multiple stakeholder entities, storing… definitions of a corresponding set of multiple health outcomes, storing… definitions of a set of multiple costs, retrieving… the health outcomes and multiple costs, determining, a value according to an 
Additionally, claim 6 recites limitations of retrieve… the health outcomes and multiple costs, determine for each stakeholder entity of the set of stakeholder entities a value according to the equation… to create a set of values, retrieve… the values, and determine from the set of values a numerical value optimal to the set of stakeholder entities, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or by human using pen and paper or computer/processor (i.e. generic computer tools), in this cased the aforementioned limitations recite steps a doctor or other healthcare practitioner can reasonably perform via pen and paper or in the human mind (storing, retrieving, and determining), but instead automates the process via a computer model (e.g. see MPEP 2106.04(a)(2)). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Dependent claims 2-5 and 7-10 include other limitations, for example:
Claim 2 recites “further comprising the steps of identifying and evaluating variables that influence health outcome (Q), costs (Q) and values (V) based on machine learning (ML) algorithms”. Other than the recitation of generic computer components, a human is mentally reasonably capable of identifying and evaluating variables that influence health outcome, costs, and values.
Claim 3 recites “further comprising the step of rigorously assessing Value (V) for treatments that occurred in the past specific to any of multiple known diseases conditions”. Other than the recitation of generic computer components, a human is mentally reasonably capable of assessing value of treatments that occurred in the past specific to any of multiple known disease conditions.
Claim 4 recites “further comprising the step of rigorously predicting Value (V) for treatments that are yet to be performed in future specific to any of multiple human is mentally reasonably capable of predicting value for treatments that are yet to be performed in the future specific to any of multiple known disease conditions.
Claim 5 recites “further comprising the step of rigorously prescribing one or more preferred treatment options by comparatively assessing the Value (V) of such treatments yet to be performed in future specific to any of multiple known diseases conditions using ML Recommender System algorithms”. Other than the recitation of generic computer components, a human is mentally reasonably capable of prescribing one or more preferred treatment options by comparing and assessing the value of such treatments yet to be performed in the future specific to any of multiple known disease conditions.
Claim 7 recites “further comprising a feature engineering module configured to identify and evaluate variables that influence health outcome (Q,), costs (Cj) and values (V) based on machine learning (ML) algorithms.” Other than the recitation of generic computer components, a human is mentally reasonably capable of identify and evaluate.
Claim 8 recites “further comprising at least one analytics module configured to rigorously assess Value (V) for treatments that occurred in the past specific to any of multiple known diseases conditions.” Other than the recitation of generic computer components, a human is mentally reasonably capable of to identify and evaluate variables that influence health outcome.
Claim 9 recites “the at least one analytics module is further configured to rigorously predict Value (V) for treatments that are yet to be performed in future specific to any of multiple known disease conditions.” Other than the recitation of generic computer components, a human is mentally reasonably capable of rigorously predict Value (V) for treatments that are yet to be performed in future specific to any of multiple known disease conditions.
Claim 10 recites “further comprising at least one analytics module configured to rigorously prescribe one or more preferred treatment options by comparatively assessing the Value (V) of such treatments yet to be performed in future specific to any of multiple known diseases conditions using ML Recommender System algorithms.” Other than the recitation of generic computer components, a human is mentally reasonably capable of rigorously prescribe one or more preferred treatment options by comparatively assessing the Value (V) of such treatments yet to be performed in future specific to any of multiple known diseases conditions Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and mathematical concept but for the recitation of generic computer components.
as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 6. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-10 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “computer implemented”, “storage device”, “web-based decision support system”, “cloud”, “system”, “data repository”, “machine learning (ML) algorithms”, “ML Recommender System”, “decision engine”, “disease data repository”, and “value assessment decision engine”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 4 and [0009]-[0031], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “in at least one storage device”, “with the at least one processing device”, and “with a web-based decision support system coupled to the cloud” , which amounts to limiting the abstract idea to the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “retrieving from the at least one storage device the health outcomes (Qi) and multiple costs (Cj)”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-5 and 7-10 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1 and 6, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or 
Dependent Claims 2-5 and 7-10 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1 and 6, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-10 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. Regarding the 25 U.S.C. 101 Rejection, Applicant argues the claims do not recite an abstract idea or certain method of organizing human activity. Examiner respectfully disagrees. The steps of storing, retrieving, and determining can be performed in the mind or via pen and paper. Additionally, the mere application or linking of the abstract ideas is not shown to be significant nor does it integrate the abstract idea into a practical application.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/R.S.S./Examiner, Art Unit 3686  

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686